3 U.S. 515 (____)
3 Dall. 515
The UNITED STATES
versus
FRIES.
Supreme Court of United States.

*518 After a solemn consideration of the subject, IREDELL, Justice, delivered his opinion in favor of a new trial, on the second ground of objection, that one of the Jurors had made declarations, as well in relation to the prisoner personally, as to the general question of the insurrection, which manifested a biass, or pre-determination, that ought never to be felt by a Juror. He added, that he did not regard the first ground of objection as insurmountable; but deemed it unnecessary to give a decisive opinion on it.
PETERS, District Judge, did not think, that either objection ought to prevail. He thought that the venire, and returns of the jurors, were authorised by principle and precedent; and that the declarations of Rhodes were such as might naturally be made in relation to the insurrection, without manifesting a particular hostility towards the prisoner, or leading to a conviction in spite of any evidence, or argument, that might *519 occur on the trial As, however, the consequence of dividing the Court, would be a rejection of the motion; and as the interests of public justice, and the influence of public example, would not be impaired by the delay of a new trial, the DISTRICT JUDGE determined to acquiesce in the opinion of JUDGE IREDELL.
A new trial awarded.